DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed on the mailing date of the application on December 16, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.  Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a first acquisition unit configured to acquire…” in claim 1.
“an acceptance unit configured to accept…” in claim 1.
“an inference unit configured to infer…” in claim 1.
“an output unit configured to output…” in claim 1.
“an update unit configured to update…” in claim 2.
“a second acquisition unit configured to acquire…” in claim 3.
“a third acquisition unit configured to acquire…” in claim 3.
“a generation unit configured to generate…” in claim 3.
“a transmission unit configured to transmit…” in claim 6.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), Applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a device” in line 3.  It is unclear as to whether the device of line 3 is the same or different from the device of line 5 and line 6. As such, the claim is indefinite for failing to distinctly claim the invention.  For purposes of examination, the device of line 3 is treated as different from the devices of line 5 and line 6 as this appears to be Applicant’s intent.
Claims 2-11 are rejected by virtue of their dependence on independent claim 1.
Claim 12 recites the limitation “a device” in line 2.  It is unclear as to whether the device of line 2 is the same or different from the device of line 4 and line 6. As such, the claim is indefinite for failing to distinctly claim the invention.  For purposes of examination, the device of line 2 is treated as different from the devices of line 4 and line 6 as this appears to be Applicant’s intent.
Claim 13 recites the limitation “a device” in line 3.  It is unclear as to whether the device of line 3 is the same or different from the device of line 4 and line 6. As such, the claim is indefinite for failing to distinctly claim the invention.  For purposes of examination, the device of line 3 is treated as different from the devices of line 4 and line 6 as this appears to be Applicant’s intent.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: Claims 1-11 are drawn to a system, claim 12 is drawn to a method, and claim 13 is drawn to a medium, each of which is within the four statutory categories (e.g., a process, a machine).  (Step 1: YES).

Step 2A – Prong One: In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.
Claim 13 (representative of claims 1 and 12) recites/describes the following steps:
“acquire sales performance information that is related to a device;” 
“accept information that is related to a usage situation of a device from a customer;” 
“infer a device to be a purchase target by a learned model based on the accepted information that is related to the usage situation of the device and the acquired sales performance information;” and 
“output as proposal information a result of inference.”
These steps, under broadest reasonable interpretation, describe or set-forth sales performance information and usage information to provide a recommendation to a user, which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and these claims are therefore determined to recite an abstract idea under the same analysis.  Any elements recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A – Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claims recite the additional elements/limitations of: “a proposal system, comprising: a first acquisition unit…a device; an acceptance unit…; an inference unit…; and an output unit,” (claim 1); “a proposal system,” and “a device” (claim 12); and “a non-transitory computer-readable storage medium that stores a program for causing a computer to function,” and “a device,” (claim 13).  
The requirement to execute the claimed steps/functions using “a proposal system, comprising: a first acquisition unit…a device; an acceptance unit…; an inference unit…; and an output unit,” (claim 1); “a proposal system,” and “a device” (claim 12); and “a non-transitory computer-readable storage medium that stores a program for causing a computer to function,” and “a device,” (claim 13), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application.  See MPEP 2106.05(f).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2-11 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-11 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application.  Accordingly, the claims are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an "inventive concept."  An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.  Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)
As discussed above in “Step 2A – Prong 2,” the requirement to execute the claimed steps/functions using “a proposal system, comprising: a first acquisition unit…a device; an acceptance unit…; an inference unit…; and an output unit,” (claim 1); “a proposal system,” and “a device” (claim 12); and “a non-transitory computer-readable storage medium that stores a program for causing a computer to function,” and “a device,” (claim 13), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations therefore do not qualify as “significantly more.”  See MPEP 2106.05(f).  
The determination that associating/storing data in a database is well-understood, routine, and conventional is supported by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.  
The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.  
The determination that performing repetitive calculations is well-understood, routine, and conventional is supported by the court decisions of Flook, 437 U.S. at 594, 198 USPQ2d at 199 and  Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of using a processor to execute instructions to perform repetitive calculations.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).
Dependent claims 2-11 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-11 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claims amount to significantly more than the abstract idea identified above (Step 2B: NO).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja (US 2019/0303993 A1) in view of Cunico et al. (US 2017/0091838 A1), hereinafter Cunico.
Regarding claim 1, Nagaraja discloses a proposal system, comprising: a first acquisition unit configured to acquire sales performance information that is related to a device (Par. [0024], product purchase history; Par. [0032], determine number of products in a specified region); 
an acceptance unit configured to accept information that is related to a usage situation of a device from a customer (Par. [0039], product usage data, usage pattern of product, performance data of product); 
an inference unit configured to infer a device to be a purchase target based on the information that is related to the usage situation of the device that was accepted by the acceptance unit and the sales performance information that was acquired by the first acquisition unit (Par. [0033], customized product recommendations provided to the user based on received product performance data and product purchase data, etc.); and an output unit configured to output as proposal information a result of the inference by the inference unit (Par. [0018], [0052]).
Nagaraja does not explicitly disclose an inference unit configured to infer a device to be a purchase target by a learned model.  Cunico teaches an inference unit configured to infer a device to be a purchase target by a learned model (Par. [0031], recommendation system utilizes machine learning model in the form of a deep neural network).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product recommendation system as taught by Nagaraja to include the neural network capabilities of Cunico as it would be a simple substitution of one known inference model with another.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the neural network machine learning model for the machine learning model of Nagaraja.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 2, Nagaraja discloses wherein the proposal system comprises a first server and a second server (Par. [0022], client server model), and the first server includes the first acquisition unit, the acceptance unit, the inference unit, and the output unit, and the second server includes an update unit configured to update the learned model (Par. [0019], system includes remote servers, computing systems, and digital devices of consumers).
Regarding claim 3, Nagaraja discloses wherein the second server further includes a second acquisition unit configured to acquire information that is related to a usage situation of a device (Par. [0039], product usage data, usage pattern of product, performance data of product), a third acquisition unit configured to acquire the sales performance information (Par. [0024], product purchase history; Par. [0032], determine number of products in a specified region), and a generation unit configured to generate a learning model based on the information that is related to the usage situation of the device that was acquired by the second acquisition unit and the sales performance information that was acquired by the third acquisition unit, and the update unit updates the learned model by the learning model that was generated by the generation unit (Par. [0032], machine learning model).
Regarding claim 4, Nagaraja discloses wherein the information that is related to the usage situation of the device that was acquired by the second acquisition unit (Par. [0022], usage data gathered from different consumers’ products) and the information that is related to the usage situation of the device that was accepted by the acceptance unit are different (Par. [0046], data fetching real-time operational data from different products in use).
Regarding claim 5, Nagaraja discloses wherein the second acquisition unit acquires, by receiving from a device, the information that is related to a usage situation of the device (Par. [0039], product usage data, usage pattern of product, performance data of product).
Regarding claim 6, Nagaraja discloses wherein the first server further includes a transmission unit configured to transmit to the second server the sales performance information that was acquired by the first acquisition unit (Par. [0046], data fetching real-time operational data from different products in use), wherein, the third acquisition unit of the second server acquires the sales performance information that was transmitted by the transmission unit (Par. [0033], data provided to product recommendation device; Par. [0026], cloud, network module in conjunction with device manager provides product recommendations).
Regarding claim 7, Nagaraja does not explicitly disclose wherein the learned model and the learning model are neural networks.  Cunico teaches wherein the learned model and the learning model are neural networks (Par. [0031], recommendation system utilizes machine learning model in the form of a deep neural network).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product recommendation system as taught by Nagaraja to include the neural network capabilities of Cunico as it would be a simple substitution of one known inference model with another.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the neural network machine learning model for the machine learning model of Nagaraja.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 12, Nagaraja discloses a method that is executed in a proposal system, the method comprising: acquiring sales performance information that is related to a device (Par. [0024], product purchase history; Par. [0032], determine number of products in a specified region); 
accepting information that is related to a usage situation of a device from a customer (Par. [0039], product usage data, usage pattern of product, performance data of product); 
inferring a device to be a purchase target based on the accepted information that is related to the usage situation of the device and the acquired sales performance information (Par. [0033], customized product recommendations provided to the user based on received product performance data and product purchase data, etc.); and outputting as proposal information a result of inference (Par. [0018], [0052]).
Nagaraja does not explicitly disclose an inference unit configured to infer a device to be a purchase target by a learned model.  Cunico teaches an inference unit configured to infer a device to be a purchase target by a learned model (Par. [0031], recommendation system utilizes machine learning model in the form of a deep neural network).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product recommendation system as taught by Nagaraja to include the neural network capabilities of Cunico as it would be a simple substitution of one known inference model with another.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the neural network machine learning model for the machine learning model of Nagaraja.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 13, Nagaraja discloses a non-transitory computer-readable storage medium that stores a program for causing a computer to function so as to: acquire sales performance information that is related to a device (Par. [0024], product purchase history; Par. [0032], determine number of products in a specified region); 
accept information that is related to a usage situation of a device from a customer (Par. [0039], product usage data, usage pattern of product, performance data of product); 
infer a device to be a purchase target based on the accepted information that is related to the usage situation of the device and the acquired sales performance information (Par. [0033], customized product recommendations provided to the user based on received product performance data and product purchase data, etc.); and output as proposal information a result of inference (Par. [0018], [0052]).
Nagaraja does not explicitly disclose an inference unit configured to infer a device to be a purchase target by a learned model.  Cunico teaches an inference unit configured to infer a device to be a purchase target by a learned model (Par. [0031], recommendation system utilizes machine learning model in the form of a deep neural network).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product recommendation system as taught by Nagaraja to include the neural network capabilities of Cunico as it would be a simple substitution of one known inference model with another.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the neural network machine learning model for the machine learning model of Nagaraja.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.



Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja (US 2019/0303993 A1) in view of Cunico (US 2017/0091838 A1) and Barnhill et al. (US 2010/0262467 A1), hereinafter Barnhill.
Regarding claim 8, Nagaraja does not explicitly disclose wherein the device is a printer.  Barnhill teaches wherein the device is a printer (Par. [0130]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product recommendation system as taught by Nagaraja and Cunico to include the printer capabilities of Barnhill as it would be a simple substitution of one known device with another.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the printer device of Barnhill for the field-installed product of Nagaraja.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 9, Nagaraja does not explicitly disclose wherein the information that is related to the usage situation of the device includes at least one of a ratio between monochrome printing and color printing, a number of printed sheets, information that is related to a position from which printing was instructed, and information of a print sheet.  Barnhill teaches wherein the information that is related to the usage situation of the device includes at least one of a ratio between monochrome printing and color printing, a number of printed sheets, information that is related to a position from which printing was instructed, and information of a print sheet (Par. [0057], device status information, location information, “information that is related to a position from which printing was instructed”; Par. [0132], type of printing done with the printer, e.g. photo printing, “information of a print sheet”; Par. [0130], usage information regarding the need for upgrading an old printer includes the cost of printing with older ink cartridges – ratio of color printing, number of printed sheets).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product recommendation system as taught by Nagaraja and Cunico to include the printer capabilities of Barnhill as it would be a simple substitution of one known device with another.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the printer device of Barnhill for the field-installed product of Nagaraja.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 10, Nagaraja does not explicitly disclose wherein the information that is related to the usage situation of the device includes price information.  Barnhill teaches wherein the information that is related to the usage situation of the device includes price information (Par. [0057], device status information; Par. [0130], usage information regarding the need for upgrading an old printer includes the cost of printing with older ink cartridges – ratio of color printing, number of printed sheets).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product recommendation system as taught by Nagaraja and Cunico to include the printer capabilities of Barnhill as it would be a simple substitution of one known device with another.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the printer device of Barnhill for the field-installed product of Nagaraja.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 11, Nagaraja discloses wherein the information that is related to the usage situation of the device includes information of a function that the customer desires (Par. [0058], usage data includes data with respect to functionality of products).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
/JAMES M DETWEILER/Primary Examiner, Art Unit 3621